COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Edward R. Newsome

Appellate case number:    01-14-00012-CV

Trial court case number: 1995-25994

Trial court:              189th District Court of Harris County

Date motion filed:        March 3, 2014 (original) and March 4, 2014 (amended)

Party filing motion:      Relator


       It is ordered that the motion and amended motion for rehearing are denied.


Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of: Justices Keyes, Bland, and Brown


Date: April 1, 2014